DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 2, 13, and 16
 	receiving, by one or more servers of a payment service, transaction data associated with a pending transaction between a customer and a merchant of a plurality of merchants, wherein the transaction data includes at least a payment amount, a payment instrument identifier corresponding to a payment instrument associated with the customer, and a payment reader identifier corresponding to a payment reader of a plurality of payment readers associated with the merchant;

 	determining, based at least in part on (1) the payment instrument identifier and (ii) the payment reader identifier, and by the one or more servers of the payment service, rewards available for redemption by the customer in association with the transaction with the merchant;
 	causing, by the one or more servers of the payment service and on a customer device associated with the customer or a point-of-sale (POS) device associated with the merchant, display of an indication that the rewards are available for redemption in association with the transaction;
 	receiving, by the one or more servers of the payment service and from the customer device or the POS device, a request to redeem at least a portion of the rewards;
 	determining, by the one or more servers of the payment service, an updated payment amount based at least in part on the payment amount and at least the portion of the rewards redeemed;
 	causing, by the one or more servers of the payment service, display of the updated payment amount on at least one of the customer device or the POS device;
modifying, by the one or more servers of the payment service, the rewards available for  redemption based at least in part on at least the portion of rewards redeemed in the transaction; and
 	processing, by the one or more servers of the payment service, payment for the
transaction using the updated payment amount. 	The limitations of independent claims 2, 13, and 16as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining rewards/use of rewards for a transaction , and based on use or rewards for a transaction updating the rewards available and/or processing payments with the said rewards. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a POS device, server, processor, computer readable media, computing system. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of receiving, determining, causing, modifying, and processing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of POS device, server, processor, computer readable media, computing system, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0059] of the applicant’s specification for example, “The processor(s) 810 control the overall operation of the processing device 800 and can be or include, for example, one or more general purpose programmable microprocessors, digital signal processors (DSPs), mobile application processors, microcontrollers, application specific integrated circuits (ASICs), programmable gate arrays (PGAs), or the like, or a combination of such devices..”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 2, 13, and 16

 	receiving, by one or more servers of a payment service, transaction data associated with a pending transaction between a customer and a merchant of a plurality of merchants, wherein the transaction data includes at least a payment amount, a payment instrument identifier corresponding to a payment instrument associated with the customer, and a payment reader identifier corresponding to a payment reader of a plurality of payment readers associated with the merchant;

 	receiving, by the one or more servers of the payment service and from the customer device or the POS device, a request to redeem at least a portion of the rewards;
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 3-12,14,15, 17-21 appear to merely further limit the abstract idea and as such, the analysis of dependent claims 3-12,14,15, 17-21 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 2-21 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Postrel (US 2005/0021401)

 	Claim 2: Postrel discloses a method comprising:
 	receiving, by one or more servers of a payment service, transaction data associated with a pending transaction between a customer and a merchant of a plurality of merchants, wherein the transaction data includes at least a payment amount, a payment instrument identifier corresponding to a payment instrument associated with the customer, and a payment reader identifier corresponding to a payment reader of a plurality of payment readers associated with the merchant; (see for example [0082], discloses a payment amounts, payment instrument identifier (e.g. credit card information) associated with the purchaser)
 	determining, based at least in part on (1) the payment instrument identifier and (ii) the payment reader identifier, and by the one or more servers of the payment service, rewards available for redemption by the customer in association with the transaction with the merchant;(see [0082 and 0083], the purchaser uses a credit card as a token for accessing the system; i.e. for obtaining reward points for a purchase transaction with a merchant and for redeeming reward points during a redemption purchase transaction with the merchant)
 	causing, by the one or more servers of the payment service and on a customer device associated with the customer or a point-of-sale (POS) device associated with the merchant, display of an indication that the rewards are available for redemption in association with the transaction;( see [0085], discloses the acquiring bank may send information regarding some or all of the cluster merchants and the purchaser's respective reward accounts for each merchant, and the POS terminal will display this cluster information similarly to the case above with the single merchant. Thus, for example, the POS terminal display may indicate how many reward points the purchaser has in each of several cluster merchants)
 	receiving, by the one or more servers of the payment service and from the customer device or the POS device, a request to redeem at least a portion of the rewards;( see for example [0053], discloses the user U1 will execute a redemption purchase transaction with the merchant M1 directly, and indicate that he wishes to utilize his reward points from account A1 to pay for the item in full or in part. For example, the purchaser may want to use 5,000 of his BEST BUY reward points from A1 (worth one cent per point) to reduce the purchase price of an electronics product from $75 to $25. Also see [0060 and 0061 that further discloses using a portion of the rewards)
 	determining, by the one or more servers of the payment service, an updated payment amount based at least in part on the payment amount and at least the portion of the rewards redeemed;(see [0093 ]using the points to reduce $75 to $25 from the use of reward points. And then $25 is owed)
 	causing, by the one or more servers of the payment service, display of the updated payment amount on at least one of the customer device or the POS device; (see for example [0093, The purchaser will enter the number of points to be used (e.g. after a reward account total is displayed to him) into the POS terminal, and the terminal will proceed to calculate the adjusted purchase price after the reward points have been accounted for. So, for example, if the user indicates that he wants to redeem 1,500 points to reduce the purchase price from $40.00 to $25.00, then the credit card transaction will proceed in the amount of $25.00.)
 	modifying, by the one or more servers of the payment service, the rewards available for redemption based at least in part on at least the portion of rewards redeemed in the transaction;(see for example [0093 and 0094]) and
 	processing, by the one or more servers of the payment service, payment for the transaction using the updated payment amount. ([0093], example, if the user indicates that he wants to redeem 1,500 points to reduce the purchase price from $40.00 to $25.00, then the credit card transaction will proceed in the amount of $25.00.)

 	Claim 3: Postrel discloses the method as claim 2 recites, wherein the rewards available for redemption are additionally redeemable at one or more other merchants of the plurality of merchants.[0085-0090]

 	Claim 4: Postrel discloses the method as claim 2 recites, wherein the payment reader comprises a first payment reader, wherein the rewards are redeemable at the first payment reader and not at a second payment reader associated with the merchant. [0071]

 	Claim 5: Postrel discloses the method as claim 4 recites, wherein the merchant comprises a first merchant, and wherein the rewards available for redemption are also redeemable at a second payment reader of a second merchant of the plurality of merchants, wherein the second payment reader is associated with another payment reader identifier. [0095]

 	Claim 6: Postrel discloses the method as claim 2 recites, further comprising:
storing, in a data store associated with the payment service, associations between individual payment reader identifiers and locations of the corresponding payment readers. [0095]

 	Claim 7: Postrel discloses the method as claim 2 recites, wherein the transaction data further includes an indication of one or more items being purchased in the transaction.[0105]

 	Claim 8: Postrel discloses the method as claim 7 recites, wherein causing display of the indication that the rewards are available for redemption comprises causing display of an indication of a number of rewards points corresponding to each item of the one or more items.(see for example [0038] each item is associated with a dollar amount and based on the dollar amount each item could have different award points. For example a dvd could cost $30, which would equal $30 points, where as a television could cost $500 and therefore is equal to $500 points. )

 	Claim 9: Postrel discloses the method as claim 2 recites, wherein the rewards available for redemption are associated with the payment instrument, and wherein determining the rewards available for redemption comprises receiving an indication of the rewards from an issuer of the payment instrument via an application programming interface (API) of a computing system of the issuer. [0053, 0094]

 	Claim 10: Postrel discloses the method as claim 2 recites, wherein determining the rewards available for redemption comprises receiving an indication of the rewards available for redemption from a computing system of the merchant. [0094]

 	Claim 11: Postrel discloses the method as claim 2 recites, wherein modifying the rewards available for redemption comprises transmitting, by the one or more servers and to a computing system of an issuer of the payment instrument, a request to change the rewards available for redemption by the rewards redeemed in the transaction.[0053]

 	Claim 12: Postrel discloses the method as claim 2 recites, wherein the rewards available for redemption are based at least in part on one or more of location of the transaction, date of the transaction, time of the transaction, merchant type of the merchant, or type of an item being purchased in the transaction. ([0038, 0051, 0052])

 	Claim 13: Postrel discloses a system comprising:
 	one or more processors; ([0111], processors) and
 	one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform actions comprising:
 	receiving transaction data associated with a transaction between a customer and a merchant of a plurality of merchants, wherein the transaction data indicates the merchant, a payment amount, a payment reader identifier corresponding to a payment reader of a plurality of payment readers associated with the merchant, and a payment instrument identifier corresponding to a payment instrument associated with the customer; (see for example [0082], discloses a payment amounts, payment instrument identifier (e.g. credit card information) associated with the purchaser)
 	determining, based at least in part on (i) the payment reader identifier and (ii) the payment instrument identifier, a customer device associated with the customer and rewards available for redemption by the customer in association with the transaction; causing, on the customer device, display of a notification regarding the rewards available for redemption; (see [0082 and 0083], the purchaser uses a credit card as a token for accessing the system; i.e. for obtaining reward points for a purchase transaction with a merchant and for redeeming reward points during a redemption purchase transaction with the merchant, also see [0097] discloses the using a cellphone to be awarded or redeemed)
 	receiving, from the customer device, a request to redeem at least a portion of the rewards; ;( see for example [0053], discloses the user U1 will execute a redemption purchase transaction with the merchant M1 directly, and indicate that he wishes to utilize his reward points from account A1 to pay for the item in full or in part. For example, the purchaser may want to use 5,000 of his BEST BUY reward points from A1 (worth one cent per point) to reduce the purchase price of an electronics product from $75 to $25. Also see [0060 and 0061 that further discloses using a portion of the rewards)
 	based at least in part on the request, determining an updated payment amount based at least in part on the payment amount and the at least the portion of the rewards; ;(see [0093 ]using the points to reduce $75 to $25 from the use of reward points. And then $25 is owed)
 	processing the updated payment amount as payment for the transaction; ([0093], example, if the user indicates that he wants to redeem 1,500 points to reduce the purchase price from $40.00 to $25.00, then the credit card transaction will proceed in the amount of $25.00.)and
 	causing a reduction of the rewards available for redemption based at least in part on the at least the portion of rewards redeemed in the transaction. (see for example [0053] merchant M1 issues an instruction to the acquiring bank AB1 to reduce the loyalty account A1 accordingly)

 	Claim 14: Postrel discloses a system as claim 13 recites, wherein the payment reader comprises a first payment reader, the merchant comprises a first merchant, and the payment reader identifier comprises a first payment reader identifier, wherein the rewards are redeemable at a second payment reader associated with a second merchant and a second payment reader identifier but are not redeemable at a third payment reader associated with the first merchant and a third payment reader identifier. [0071]

 	Claim 15: Postrel discloses a system system as claim 13 recites, wherein determining the rewards comprises receiving an indication of the rewards from an issuer of the payment instrument via an application programming interface (API) of a computing system of the issuer. [0053, 0094]

 	Claim 16: Postrel discloses a method comprising:
 	receiving transaction data associated with a transaction between a customer and a merchant of a plurality of merchants, wherein the transaction data indicates the merchant, a payment amount, a point-of-sale (POS) device identifier corresponding to a POS device of a plurality of POS devices associated with the merchant, and a payment instrument identifier corresponding to a payment instrument associated with the customer; (see for example [0082], discloses a payment amounts, payment instrument identifier (e.g. credit card information) associated with the purchaser)
 	determining, based at least in part on (i) the payment reader identifier and (11) the payment instrument identifier, a customer device associated with the customer and rewards available for redemption by the customer in association with the transaction; (see [0082 and 0083], the purchaser uses a credit card as a token for accessing the system; i.e. for obtaining reward points for a purchase transaction with a merchant and for redeeming reward points during a redemption purchase transaction with the merchant, also see [0097] discloses the using a cellphone to be awarded or redeemed)

 	processing an updated payment amount as payment for the transaction, wherein the updated payment amount is based at least in part on the rewards available for redemption and the payment amount([0093], example, if the user indicates that he wants to redeem 1,500 points to reduce the purchase price from $40.00 to $25.00, then the credit card transaction will proceed in the amount of $25.00.); and
 	causing a reduction of the rewards available for redemption based at least in part on rewards redeemed in the transaction. (see for example [0053] merchant M1 issues an instruction to the acquiring bank AB1 to reduce the loyalty account A1 accordingly)

 	Claim 17: Postrel discloses a method as claim 16 recites, wherein the rewards available for redemption comprise rewards points earned by use of credit extended to the customer by the merchant. [0082]

 	Claim 18: Postrel discloses a method as claim 16 recites, wherein causing the reduction of the rewards available for redemption comprises causing the reduction by an amount specified by the customer at or before a time of the transaction.[0093]

 	Claim 19: Postrel discloses a method as claim 16 recites, further comprising:
 	responsive at least in part to determining the rewards available for redemption, causing display of, on the customer device or the POS device, a notification regarding the rewards available for redemption; [0082 and 0083]and

receiving, from the customer device or the POS device, a request to redeem at least a portion of the rewards available for redemption, wherein processing the updated payment amount is responsive at least in part to receiving the request. [0093]

 	Claim 20: Postrel discloses a method as claim 16 recites, wherein processing the payment using the updated payment amount is based at least in part on registration with the payment service by the customer.[0098]

 	Claim 21: Postrel discloses a method as claim 16 recites, further comprising determining, based at least in part on the payment reader identifier, at least one merchant identifier of a plurality of merchant identifiers. [0095]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Hogan et al. (US 2009/0171794) - the method uses a server system coupled to an input device, the input device is located at a point of sale (POS) of a merchant. The input device includes an Internet protocol (IP) address. The method includes capturing at the input device transaction data including an account number associated with a payment card used in the transaction and other information relating to the transaction, and receiving at the server system, directly from the input device, the transaction data. 	Bies et al. (US 2008/0103968) - Systems and methods are described for redeeming rewards at a merchant's point-of-sale. The reward redemption takes place in real time and can be accomplished without the active participation of the merchant. A single credit card with no additional information may be used with a single swipe from the consumer to access both credit and rewards accounts, such that a single authorization request is made to encompass both rewards and credit. Merchants can be fully compensated for transactions by the issuer despite the customer's choice to redeem rewards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621